Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Election/Restrictions
Applicant’s election without traverse of claims 37-45 in papers dated October 26, 2021 is acknowledged.
Information Disclosure Statement

The 6 page information disclosure statement (IDS) submitted on November 19, 2021 is  being considered by the examiner.
The Examiner would like to note the latest Information Disclosure Statement (IDS) submittals are extremely long. The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found any to be particularly relevant. If Applicant is aware of pertinent material in the references, she/he should so state in a response to this Office action. Applicant is reminded of section 2004, paragraph 13, of the MPEP:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert, denied, 414 U.S. 874 (1974). But of. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).








Claims 37 and 43 each claim seal 586 that is shown in fig. 5A.  Figures 5B and 5C list numeral 586 as a different structure.  Please delete numeral 586 form figures 5B and 5C.Correction is required. 

Heating element 150 is shown in fig. 1.  Claims 37 and 43 recite a heating element 550 (para. 99).  Numeral 550 is not found in the drawings.  Is the heating element projecting below cartridge 520 in fig. 5A?



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




**	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (U.S. Publication No.  20090293892; herein referred to as WW).

Please note that WW was listed on the 6 page IDS dated November 19, 2021.

Per claims 37 and 43.  WW shows (figure 3) a vaporizable material insert (not labeled, but near the lead line of numeral 31; fig. 3) that has a body 31 configured to hold vaporizable material 35, the body has a hollow core (please see examiner fig. herein) defined by at least one sidewall (not labeled, but near the lead line of numeral 31; fig. 3) and a first end (please see examiner fig. herein); and a seal (32 is a cover and also a seal; please see para. 38 teaching “sealed by cover or lid 32 to maintain airflow)  configured to force heated air in the cartridge to pass through at least a portion of vaporizable material present within the vaporizable material insert and into the hollow core.  

    PNG
    media_image1.png
    271
    240
    media_image1.png
    Greyscale


Per claim 41. WW shows a mouthpiece 44 (figure 3) that is in fluid communication with the hollow core of the vaporization material insert to allow aerosol to exit the cartridge.  
(please see para. 36 teaching air-permeable material) that are in fluid communication with the hollow core.  
Per claim 44. WW shows a receptacle 30 (figure 3) for receiving the cartridge and a sealed airflow pathway (the pathway is the hollow core; 32 is a cover and also a seal; please see para. 38 teaching “sealed by cover or lid 32 to maintain airflow) that extends along the at least one sidewall of the vaporizable material insert when the cartridge is inserted in the receptacle.  
Per claim 45. WW shows the vaporizer device is configured to flow heated air through the sealed airflow pathway (32 is a cover and also a seal; please see para. 38 teaching “sealed by cover or lid 32 to maintain airflow)  to thereby allow the heated air to pass through and heat the vaporizable material to form an inhalable aerosol in the hollow core.











Allowable Subject Matter

Claim(s) 38-40 have allowable subject matter.
Claim(s) 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not show the structure of the following claims.   
Per claim 38, applicant's fig. 5B shows a sidewall 586 includes vaporizable material 588.  The prior art does not show at least a part of the at least one sidewall includes a vaporizable material.  

This structure noted above, in combination with all the other elements of the claim that it depends from is not shown in a single prior art document and the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made. 

If the application becomes allowable, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowable Subject Matter".



Conclusion

        The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s claimed invention.  Mironov et al. from the 892 form shows a cartridge 30, but is not specific or explicit about a seal.  Atkins et al. (U.S. Pub. No. 20200275696) shows fig. 1 that looks very similar to this application’s fig. 1, but does not have a hollow core.  The hollow 1338 in fig. 2B is seen to be along the edge and not the core.
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/James Harvey/
James Harvey
Primary Examiner 
November 20, 2021